Citation Nr: 0506372	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for somatization 
disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION


The veteran served on active duty from September 1963 to 
September 1965.  His separation documents indicate that he 
has four years of prior service, but these dates have not 
been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

This issue was previously before the Board in April 2002, at 
which time it was denied.  The veteran appealed the Board's 
denial of this claim to the U.S. Court of Appeals for 
Veterans Claims (Court).  In November 2004, the Court issued 
a decision vacating the Board's April 2002 decision.  In 
doing so, the Court determined that the Board erred by not 
providing adequate reasons or bases for its rejection of the 
appellant's GAF (global assessment of functioning) score of 
40.  The Court further noted that the Board gave a conclusory 
explanation for its rejection of the GAF score of 40 even 
though it conceded that such a score is "indicative of 
symptoms worse than what are noted to be deemed 'serious.'"

The Court then remanded the case to the Board for 
readjudication.

The Board notes that the RO granted a 70 percent evaluation 
for the veteran's service-connected somatization disorder, 
during the pendency of the veteran's appeal, in an October 
2001 rating decision.  As this increased rating does not 
constitute a full grant of all benefits possible, and as the 
veteran has not withdrawn his claim, the issue concerning 
entitlement to an increased rating for somatization disorder 
is still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement for service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim addressed in this 
decision.

2.  The veteran's somatization disorder is shown to be 
productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for 
somatization disorder have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.126, 4.130, Diagnostic 
Code 9421 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5017 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.236(a).

The Board notes that the veteran has not been issued VCAA 
letter concerning the claim at issue.  In addition, the 
veteran recently submitted additional medical evidence, 
albeit with the appropriate waiver of review by the agency of 
original jurisdiction under 38 C.F.R. § 20.1304 (2004).  
Notwithstanding, the Board finds it may grant the veteran's 
claim for an increased evaluation for his service-connected 
somatization disorder, and is assigning a 100 percent 
evaluation, which is the highest evaluation afforded under 
the diagnostic code.  Because the Board is awarding the 
maximum benefit allowed under the diagnostic code by law, no 
additional evidence is required to make a determination as to 
this issue, and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Rating Schedule directs that in evaluating the severity 
of mental disorders under the diagnostic criteria 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (2004).

Review of the veteran's service medical records shows that he 
was diagnosed with psychophysiologic reaction, 
gastrointestinal, manifested by pain in November 1964.

Service connection was originally granted for 
"psychophysiologic reaction manifested by abdominal cramps 
and diarrhea and pylorus spasms" in an October 1971 rating 
decision.  A 30 percent rating was assigned pursuant to 
Diagnostic Code 9502.  The veteran did not express 
disagreement with that decision within the requisite period 
of time.

A VA examination report dated in November 1972 includes a 
diagnosis of psychophysiologic reaction manifested by cramps, 
loose bowel movement and pylorospasm previously diagnosed.  
The 30 percent rating decision was confirmed and continued.  
Again, the veteran did not submit a notice of disagreement 
with the decision.

The veteran's claim seeking entitlement to an increased 
rating was received in March 1999.

A VA gastrointestinal examination dated in March 1999 shows 
that irritable bowel syndrome (other intra-abdominal 
pathology to be ruled out); right inguinal hernia; and 
esophageal hiatal hernia, small, mild gastroesophageal reflux 
were diagnosed.

A VA mental disorders examination was conducted in April 
1999.  Review of the examination report shows that 
somatization disorder was diagnosed.  The examiner reported 
that the severity of the veteran's psychosocial stress was 
moderate from chronic illness and chronic unemployment.  A 
Global Assessment of Functioning (GAF) scale score of 40 was 
supplied.  The examiner added that the veteran had chronic 
symptoms which interfered with his daily living and caused 
moderate impairment in social, occupational and interpersonal 
function.  On objective examination, the examiner reported 
that the veteran's affect was constricted, and that he 
occasionally experienced anger, hostility and irritability.  
No sustained depression in mood was shown.  The veteran 
denied symptoms of either obsessive/compulsive or generalized 
anxiety disorders.  His thought process was reported to be 
linear and he denied any psychotic symptoms.  The veteran was 
noted to be alert and oriented.

Two lay statements were received by VA in April 1999.  The 
first, from the veteran's older sister, indicates that the 
veteran sustained certain injuries and diseases during his 
period of service, including a head injury, headaches, 
colitis and a knee disorder.  The other lay statement, 
submitted by the veteran's wife, indicates that the veteran 
had been a very stressed out person over the course of their 
28 years of marriage.  She added that the veteran had also 
experienced trouble with his stomach (including diarrhea), 
back, depression and with his ability to sleep.

In an April 1999 rating decision, RO confirmed and continued 
the 30 percent evaluation.  The veteran subsequently 
perfected an appeal of the April 1999 adverse decision.

A VA outpatient treatment record dated in January 2000 shows 
that the examiner noted that the veteran was "probably" 
unemployable, and carried a diagnosis of "idiopathic 
hypersomnalence."

An October 2000 VA medicine clinic treatment record shows 
that the veteran complained of difficulty sleeping, 
depression and intermittent suicidal ideation.

Several other lay statements, dated in 2000 and 2001, have 
also been associated with the record.  One such letter, 
submitted by D. E., CADC I, indicates that he had lived by 
and observed the veteran for three years.  He added that the 
veteran had violent and unprovoked mood swings which 
prevented him from gainful occupation.  He also indicated 
that the veteran showed a flat effect most of the time, was 
forgetful, irritable and displayed psychomotor agitation.  
Another lay statement submitted by a person who claimed to 
have known the veteran since the early 1970's indicates that 
the veteran had been moody and depressed over the last 30 
years.  A statement submitted by the veteran's daughter 
indicates that she had witnessed the veteran suffer from 
physical and mental deterioration.  A letter submitted by a 
long time acquaintance of the veteran indicates that the 
veteran became angry easily and had trouble around large 
crowds.  Another lay statement, submitted by the veteran's 
oldest daughter, shows that she asserted to have witnessed 
the veteran's anger firsthand.  Finally, a statement 
submitted from the veteran's ex-wife shows that she related 
that they had been married prior to the veteran's service 
enlistment and that at that time the veteran had been very 
kind and happy.  She added that after he returned from 
service he was a "nervous wreak."

A February 2001 VA outpatient treatment record includes a 
diagnosis of bipolar disorder and depression with 
irritability.

The veteran was provided a hearing on appeal in March 2001.  
On that occasion, the veteran provided testimony concerning 
his increased rating claim for psychophysiological reaction 
manifested by gastrointestinal complaints.  He indicated that 
he last worked in 1995, and had tried several other jobs 
since that time.  He claimed that his service-connected 
disorder caused him problems at work as he had to visit the 
bathroom very frequently.  He added that he suffered from 
depression, and that he had had previous thoughts of suicide.  
The veteran also testified that he had nightmares about 
killing himself and others.  He added that his hobbies 
included lawn and garden work, and that he had some friends 
with whom he spent time.  The veteran's wife testified that 
the veteran had been depressed over the past year or two.

A VA gastrointestinal examination was conducted in June 2001.  
Review of the examination report shows that the examiner 
reviewed the veteran's claims folder in its entirety prior to 
the examination.  A comprehensive medical history is shown to 
have been reported.  It was noted that the veteran reported 
currently experiencing problems associated with diarrhea, 
constipation and abdominal pain.  Irritable bowel syndrome, 
onset in the early 1960's was diagnosed.  The examiner added 
that the terminology used at the time of the earlier 
indicated diagnosis of "psychophysiologic reaction, 
gastrointestinal" was no longer used to describe the 
condition, but that the symptoms described by the veteran 
dating to the early 1960's were clearly related to the 
current symptoms.  The examiner also reported that the 
veteran's irritable bowel syndrome was manifested by 
abdominal pain, nausea, hyperactive gastrocolic reflux and 
alternating constipation and diarrhea.  The examiner further 
reported that the condition was exacerbated by psychological 
stress and lactose intolerance, and was complicated by 
intermittent fecal incontinence.

The veteran underwent a VA psychiatric examination in July 
2001.  Review of the examination report shows that the 
examiner, who had previously examined the veteran in April 
1999, reviewed the veteran's claims folder in its entirety 
prior to the examination, as well as discussed the veteran's 
case with the VA physician who had conducted the previously 
discussed June 2001 gastrointestinal examination.  The 
veteran indicated that he had not worked since 1973, partly 
because of symptoms associated with his disorder.  The 
veteran complained of gastrointestinal symptoms such as 
flatulence, cramps, diarrhea, constipation, urgency and 
audible bowel sounds which he found embarrassing in public.  
He also complained of mood changes mostly from depression to 
anger, during which time he had experienced suicidal 
ideation.  He also indicated that he had nightmares while in 
states of irritability.  He further indicated that on a 
couple of occasions he felt as if he was being watched or 
chased, and that on one occasion thought he heard voices.

Examination findings showed that the veteran was casually 
dressed and was fully cooperative during the examination.  He 
was noted to have provided logical and pertinent answers to 
questions.  His speech was reported to be spontaneous and 
coherent, and his thought processes were noted to be linear 
and pertinent.  The veteran admitted to feelings of 
worthiness and uselessness.  He added that he felt depressed 
at times, and denied ever feeling elation.  The veteran was 
reported not to be suicidal.  He was not currently 
experiencing either auditory or visual hallucinations or 
delusional ideation.  The examiner added that other than 
avoiding being in public places due to his embarrassing 
gastrointestinal symptoms there was no evidence that the 
veteran experienced social anxiety or generalized anxiety.  
In addition, no sign of either panic disorder or obsessive 
compulsive symptoms were noted to be present.  The veteran's 
judgment was noted to be impaired and he was considered to be 
competent for VA purposes.

The examiner indicated that the veteran's diagnosis remained 
somatization disorder. The examiner added that the veteran 
satisfied partial criteria for a diagnosis of depression 
although he suspected this was secondary to the somatization 
disorder and continuing problems because of irritable bowel 
syndrome symptoms.  No reason was shown, according to the 
examiner, to suspect that the veteran suffered from bipolar 
disorder.  The examiner added that stressors were moderate 
from chronic illness, unemployment and financial hardship.  A 
GAF scale score of 40 was indicated, both currently and for 
the past year.  The examiner added that the GAF score was 
reflective of the veteran's continuing symptoms which 
significantly interfered with his functioning in psychosocial 
and occupational spheres.  The examiner further mentioned 
that somatization disorder is a manifestation of 
psychological symptoms through somatization or through 
physical symptoms, such as gastrointestinal symptoms that the 
veteran had.  He added that there was no reason to believe 
that the described manifestations were reflective of two 
separate disorders, one physiological and another physical.  
The examiner went on to indicate that both he and the 
examiner who had conducted the June 2001 VA gastrointestinal 
examination were of the opinion that the veteran's symptoms 
were suggestive of a single disorder, which required 
psychological or pharmacological treatment for a psychiatric 
condition and very likely just symptomatic treatment for 
physical complaints.

Based on the foregoing, the RO increased the disability 
evaluation assigned to the veteran's service-connected 
disorder to 70 percent disabling in an October 2001 rating 
decision.  In addition, the disorder was recharacterized by 
the RO as "somatization disorder, manifested by psychiatric 
symptoms and GI [gastrointestinal] symptoms of IBS [irritable 
bowel syndrome]."  The RO also in October 2001 is shown to 
have rated the veteran's service-connected disability under 
Diagnostic Code 9421.

The 70 percent disability evaluation assigned in October 2001 
has been confirmed and continued to the present.

Under a General Rating Formula for Mental Disorders, the 
Rating Schedule affords a 70 percent disability evaluation 
for somatization disorders (Diagnostic Code 7421), that are 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9421 (2004).

In addition, when evaluating a mental disorder, consideration 
of the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered. 38 C.F.R. § 4.126(a) (2004).  Moreover, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  
Furthermore, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2004).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM-IV), a GAF score of 31 to 40 
is illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; a child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF score 
of 41 to 50 is representative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The Court, in Carpenter v. Brown, 8 Vet. 
App. 240 (1995), recognized the importance of the GAF score 
and the interpretations of the score.

As noted above, the veteran recently submitted additional 
evidence to the Board, with the requisite waiver of review by 
the agency of original jurisdiction, in accordance with 
38 C.F.R. § 20.1304.  This evidence includes additional VA 
treatment records, a private psychiatric evaluation, dated in 
June 2002, and a statement proffered by a former employer, 
dated in July 2002.  This evidence, in aggregate and in 
consideration with the other evidence of record, reflects 
that the veteran's disability picture more closely 
approximates that of total social and occupational 
impairment.

In particular, VA treatment records reflect continued 
complaints of and treatment for his somatization disorder.  
An October 2000 entry notes that the veteran has significant 
problems with depression and intermittent suicidal ideation.  
In August 2001, the examiner noted:

The symptoms apart from causing him 
embarrassment have led to him being fired 
from several jobs because of spending too 
much time taking care of his symptoms.

In addition, these records show continuing treatment with 
prescribed medications, including for mood stabilization.  
His GAF was reported to measure 40 in August 2001.  In August 
2001, the veteran's VA treating physician clarified that the 
veteran continues to suffer from a single, somatic disorder, 
which requires psychological or pharmacological treatment for 
his psychiatric condition and very likely only symptomatic 
treatment for physical complaints.  The examiner further 
opined that the veteran's problems have existed from the time 
of his active service, unabated, to the present.  In the same 
entry, the physician diagnosed depression suspected to be 
"secondary to somatization disorder and continuing problems 
because of irritable bowel syndrome symptoms."

The June 2002 private evaluation reflects observations of 
severe irritable bowel syndrome or similar disorder with 
recurrent abdominal pain, cramping, constipation and 
diarrhea, which can be at times debilitating.  Additional 
physical disabilities were noted to include the residuals of 
severe back and knee injuries, including a knee fusion, 
removal of part of a lung, significant hearing loss, and 
being overweight.  Concerning his psychiatric history, the 
examiner observed:

[The veteran's] psychiatric history is 
rather confusing.  He appears to have 
been variously diagnosed with PTSD, 
bipolar and somatization disorder.  He 
appears to have a long history of 
externalizing blame, being unable to 
tolerate other people.  

***

While in the service he lost his rank on 
several occasions, was AWOL several times 
and got in multiple fights.  His chaotic 
behavior continued after he got out of 
the service, losing several jobs because 
of physical violence. 

While a thorough evaluation of [the 
veteran] would take a number of hours and 
complete review his psychiatric medical 
record, it seems clear that [the veteran] 
has a severe somatization disorder and 
very primitive character pathology.  His 
level of function has been very marginal 
and he has been on disability since the 
[1970s].  He has numerous physical 
problems in addition to his psychiatric 
condition.  As a result I believe he is 
100% disabled by his combination of 
disabilities.  I cannot imagine him being 
gainfully employed under any 
circumstances.

Finally, the July 2002 statement from his former employer 
shows that the veteran had been employed for a short time as 
a maintenance assistant.  The employer states

We found that [the veteran] has a 
difficult time working around other 
people, customers and fellow employees.  
He works well on his own.

Because of his inability to work with 
others, we had to let [the veteran] go.

The veteran's reported GAFs have consistently measured no 
greater than 40.  As above noted, a GAF of 40 is indicative 
of a disability characterized by some impairment in reality 
testing or communication, such as exhibiting occasional 
illogical, obscure, or irrelevant speech, or major impairment 
in several areas such as work or school, family relations, 
judgment, thinking, or mood, such as avoiding friends, 
neglecting family, inability to work.

After review of the entire record, the Board finds that the 
veteran's observed symptoms overall, when viewed in the 
context of recently submitted medical and lay evidence more 
closely approximate total occupational and social impairment.  
See 38 C.F.R. § 4.7.  The documentation evidences suicidal 
ideation, the continued need for prescribed medications 
including for mood stabilization, and secondary depression; 
symptomatology related to his somatization disorder that both 
causes severe embarrassment and also interferes with his 
ability to work to the degree he has been fired; a level of 
functioning described as "marginal" and corroborated by 
consistent GAF scores of 40; and the inability to tolerate 
others resulting in dismissal from at least one job after a 
short time of employment.

Therefore, in consideration of the benefit of the doubt, the 
Board finds that the criteria for a rating of 100 percent for 
the service-connected somatization disorder is met.  See 
38 C.F.R. § 3.102 (2004).

In light of the favorable decision in this case concerning 
the veteran's claim for an evaluation greater than 70 percent 
for his somatization disorder, the Board finds that the 
veteran is not eligible for TDIU and any claim for that 
benefit is moot.  Green v. West, 11 Vet. App. 472 (1998) 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (a 
claim for TDIU presupposes that the rating for the condition 
is less than 100 percent) and Holland v. Brown, 6 Vet. App. 
443 (1994) (a 100 percent schedular rating means that a 
veteran is totally disabled)).  Further, in VA O.G.C. Prec. 
Op. No. 6-99, VA General Counsel held that a claim for TDIU 
may not be considered when a schedular 100-percent rating is 
already in effect.


ORDER

An evaluation of 100 percent for the service-connected 
somatization disorder is granted, subject to the provisions 
governing the payment of monetary benefits.


REMAND

In addition, the Board notes that the veteran claimed 
entitlement to service connection for PTSD in May 1999.  The 
RO denied entitlement to service connection for PTSD in a 
September 1999 rating decision.  In January 2000, the veteran 
and his representative submitted a notice of disagreement as 
to the denial of service connection for PTSD, and the veteran 
submitted a statement concerning his stressors and a 
completed PTSD questionnaire form.  However, the RO has not 
had an opportunity to issue a statement of the case 
addressing this issue.

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

The RO should also issue a statement of 
the case regarding the issue of 
entitlement to service connection for 
PTSD.  The veteran should be apprised of 
his right to submit a substantive appeal 
and to have his claim reviewed by the 
Board.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


